Exhibit 10.13

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

CONFIDENTIAL

 

 

LICENSE AGREEMENT

 

 

BETWEEN

PUMA Biotechnology, Inc.

 

AND

SPECIALISED THERAPEUTICS ASIA PTE LTD (Singapore)

 

 

 






--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

ARTICLE 1

DEFINITIONS

 

3

 

 

 

 

ARTICLE 2

GRANT OF RIGHTS

 

10

 

 

 

 

ARTICLE 3

REGULATORY APPROVALS

 

11

 

 

 

 

ARTICLE 4

COMMERCIALIZATION

 

13

 

 

 

 

ARTICLE 5

MANUFACTURE AND SUPPLY

 

16

 

 

 

 

ARTICLE 6

MILESTONE PAYMENTS; ROYALTIES

 

17

 

 

 

 

ARTICLE 7

INTELLECTUAL PROPERTY

 

20

 

 

 

 

ARTICLE 8

PHARMACOVIGILANCE AND SAFETY

 

29

 

 

 

 

ARTICLE 9

Confidentiality AND Non-Disclosure

 

29

 

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

32

 

 

 

 

ARTICLE 11

INDEMNITY

 

35

 

 

 

 

ARTICLE 12

Term and Termination

 

36

 

 

 

 

ARTICLE 13

Miscellaneous

 

38

 

 

 

 

EXHIBIT A

 

 

i

 

 

 

 

EXHIBIT B

 

 

ii

 

 

 

 

EXHIBIT C

 

 

iii

 

 

 

 

EXHIBIT D

 

 

iv

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into effective as
of November 20, 2017 (the “Effective Date”) by and between PUMA Biotechnology,
Inc., a company incorporated in Delaware, United States of America, with its
principal place of business at 10880 Wilshire Blvd., Suite 2150, Los Angeles, CA
90024 (“PUMA”), as licensor, and Specialised Therapeutics Asia Pte Ltd., a
proprietary limited company incorporated under the laws of the Republic of
Singapore, with its principal place of business at 50 Raffles Place, #32-01,
Singapore Land Tower, Singapore, 048623 (“STA”), as licensee.  PUMA and STA are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

A.

WHEREAS, PUMA has entered into a License Agreement with Pfizer, Inc. (“Pfizer”)
dated August 18, 2011, as amended (the “Pfizer License Agreement”), pursuant to
which PUMA received an exclusive, worldwide license, with the right to grant
sublicenses, to develop and commercialize neratinib;

B.

WHEREAS, PUMA has obtained regulatory approval of neratinib in the United
States; and

C.

WHEREAS, PUMA is entitled to, and wishes to grant to STA, and STA wishes to
take, a license under intellectual property rights controlled by PUMA to
commercialize neratinib in certain countries, in accordance with the terms and
conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1

“Additional Indications” means the treatment of HER2+ metastatic breast cancer.

1.2

“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of 50% or more of the voting securities or other ownership interest
of a business entity (or, with respect to a limited partnership or other similar
entity, its controlling entity).  

1.3

“Agreement” has the meaning set forth in the preamble hereto.

1.4

“Alliance Manager” has the meaning set forth in Section 3.3.

1.5

“Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities that may be in effect from time to time.

1.6

“ARTG” shall mean the Australian Register of Therapeutic Goods and any successor
governmental authority having substantially the same function.

1.7

“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in Singapore or New York, USA are not closed.

1.8

“Calendar Quarter” means each successive period of three calendar months
commencing on January 1, April 1, July 1 and October 1.

1.9

“Clinical Data” means all data, reports and results with respect to the Licensed
Product.

1.10

“Clinical Studies” means human clinical trials for the Licensed Product and any
other tests and studies for the Licensed Product in human subjects.

1.11

“Commercialization” means any and all activities (whether before or after
Regulatory Approval) directed to the marketing, promotion and sale of the
Licensed Product in the Field in the Territory after all the Regulatory
Approvals for commercial sale in the Territory have been obtained.  When used as
a verb, “Commercializing” means to engage in Commercialization and
“Commercialize” and “Commercialized” shall have corresponding meanings.  

1.12

“Commercially Reasonable Efforts” means the level of efforts and resources
comparable to the efforts and resources commonly used by companies in the
Territory with resources and expertise similar to those of STA (including its
Affiliates) for compounds or products of similar market potential as the
Licensed Product and at a similar stage in development or product life as the
Licensed Product, taking into consideration market exclusivity, profitability,
market potential, potential competition and intellectual property protection.
“Commercially Reasonable Efforts” shall be determined on a product-by-product
and an indication-by-indication basis.

1.13

“Competing Product” means any pharmaceutical product for use in any Indications
in the Field in the Territory.

1.14

“Compound” means the compound known as “neratinib”, which has the chemical
structure described in Exhibit B attached hereto.

1.15

“Confidential Information” has the meaning set forth in Section 9.1.

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.16

“Controlled” means, with respect to any Information and Invention, Regulatory
Documentation, Patent or other intellectual property right, that a Party or one
or more of its Affiliates owns or has a license to such Information and
Invention, Regulatory Documentation, Patent or intellectual property right and
has the ability to grant to the other Party access, a license or a sublicense
(as applicable) thereto as provided for herein without violating the terms of
any agreement or other arrangements with any Third Party existing at the time
such Party would be first required hereunder to grant the other Party such
access, license or sublicense. “Control” and shall have a corresponding meaning.

1.17

“CTD” means Common Technical Document, which reflects harmonized structure and
format for presenting Chemistry, Manufacturing and Controls information in a
registration dossier for pharmaceutical products.

1.18

“Disclosing Party” has the meaning set forth in Section 9.1.

1.19

“DMF” shall mean a Drug Master File maintained with the FDA or its equivalent
maintained with any Regulatory Authority.

1.20

“Dollars” or “$” means United States Dollars.

1.21

“Drug Approval Application” means (i) a New Drug Application (an “NDA”) as
defined in the US Food, Drug and Cosmetic Act and the regulations promulgated
thereunder (including all additions, supplements, extensions and modifications
thereto); (ii) a Marketing Authorization Application (an “MAA”) filed with the
European Medicines Agency (“EMA”) pursuant to the centralized approval procedure
or with the applicable Regulatory Authority of a country in Europe with respect
to the mutual recognition or any other national approval procedure; and (iii)
any corresponding substantially equivalent application in the Territory.

1.22

“Effective Date” has the meaning set forth in the preamble hereto.  

1.23

"EMA" has the meaning set forth in the definition of “Drug Approval
Application”.

1.24

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

1.25

“Field” means the Indications.

1.26

“First Commercial Sale” means, with respect to the Licensed Product in the
Territory, the first commercial sale in the Territory for monetary value for use
or consumption by the general public of the Licensed Product in the Territory in
the Field after all the Regulatory Approvals from the relevant Regulatory
Authorities have been obtained for the Licensed Product in the Territory,
including the approval of the Drug Approval Application and the pricing and
reimbursement approval by the relevant Regulatory Authority.  Sales prior to the
approval of the applicable Drug Approval Application, such as so-called
“treatment IND sales”, “named patient sales” and “compassionate use sales”,
shall not constitute a First Commercial Sale.

1.27

“GAAP” means the generally accepted accounting principles in the United States,
consistently applied.

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.28

“IND” means an application for Clinical Trial Notification filed with the ARTG
or an investigational new drug application filed with the FDA, the EMA or other
Regulatory Authorities for authorization to commence Clinical Studies in the
applicable jurisdiction (including all additions, supplements, extensions and
modifications thereto).

1.29

“Indemnified Party” has the meaning set forth in Section 11.3.

1.30

“Indemnifying Party” means the Party from whom indemnification is sought
pursuant to Section 11.3.

1.31

“Indications” means the Initial Indication and the Additional Indications.  

1.32

“Information and Inventions” means, to the extent required to enable STA to
Commercialize the Licensed Product in the Territory in the Field, all technical,
scientific and other know-how and information, trade secrets, knowledge,
technology, means, methods, protocols, assays, structures, sequences, processes,
practices, formulas, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including pre-clinical trial results and Clinical Study results, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all other discoveries,
developments, inventions (whether or not confidential, proprietary, patented or
patentable), and tangible embodiments of any of the foregoing.

1.33

“Initial Indication” means the extended adjuvant treatment of women with HER2+
early stage breast cancer.  

1.34

“Joint Inventions” has the meaning set forth in Section 7.3.

1.35

“Licensed Know-How” shall mean, whether patentable or not, all the research and
development information or data that is necessary or useful to the
Commercialization of the Licensed Product that are not generally known and that
are Controlled by PUMA or its Affiliates as of the Effective Date or thereafter
become Controlled by PUMA or its Affiliates.

1.36

“Licensed Patents” means (a) the national, regional and international patents
and patent applications that are necessary or useful for the Commercialization
of the Licensed Product, including provisional patent applications, in each
case, that are Controlled by PUMA or one or more of its Affiliates as of the
Effective Date, or that thereafter become Controlled by PUMA or its Affiliates,
including but not limited to those set forth on Exhibit A attached hereto, (b)
all patent applications filed from any of the foregoing provisional patent
applications in sub-section (a), (c) all patent applications that claim priority
to any patent or patent applications in sub-section (a) or sub-section (b),
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications, (d) any and all
patents that have issued or in the future issue from any of foregoing patent
applications in sub-section (a), sub-section (b) or sub-section (c), including
utility models, petty patents and design patents and certificates of invention,
and (e) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including revalidations, reissues, re-examinations
and extensions (including any supplementary protection certificates and the
like) of any of the foregoing patents or patent applications in sub-section (a),
sub-section (b), sub-section (c) or sub-section (d).

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.37

“Licensed Product” means any pharmaceutical product containing the Compound, in
finished form.  

1.38

“Losses” has the meaning set forth in Section 11.1.

1.39

"MAA" has the meaning set forth in the definition of “Drug Approval
Application”.

1.40

“Markings” has the meaning set forth in Section 4.7.

1.41

“Milestone Event” has the meaning set forth in Section 6.2.

1.42

“Milestone Payment” has the meaning set forth in Section 6.2.

1.43

“NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

1.44

“Nerlynx Staff” has the meaning set forth in Section 4.2.4(b).  

1.45

“Net Sales” means the gross amount invoiced by or on behalf of STA, its
Affiliates and their respective Sublicensees for sales of any Licensed Product
in the Territory (other than sales among STA, its Affiliates or Sublicensees for
subsequent resale in which case the first sale to a Third Party that is not a
Sublicensee shall be used for calculation of Net Sales), less the following
deductions if and to the extent they are (i) included in the gross invoiced
sales price of the Licensed Product or otherwise directly incurred by STA, its
Affiliates and their respective Sublicensees with respect to the sale of the
Licensed Product, (ii) normal and customary, and (iii) not otherwise deducted in
computing other amounts hereunder: (a) rebates, quantity and cash discounts, and
other discounts to customers, (b) taxes (except income taxes) and tariffs or
duties paid, absorbed or allowed which are directly related to the sale of the
Licensed Product, (c) credits, allowances, discounts and rebates to, and
chargebacks for, spoiled, damaged, out-dated, rejected or returned Licensed
Product (including in connection with Licensed Product withdrawals, expired
Licensed Product and Licensed Product recalls), (d) actual freight and insurance
costs, including without limitation the costs of export licenses, shipping,
postage and handling charges, incurred in transporting the Licensed Product to
customers, (e) discounts or rebates or other payments required by Applicable
Law, including any governmental special medical assistance programs, (f) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of the Licensed Product, and (g) bad debts
actually written off in connection with such Licensed Products.

Subsections (a) through (g) shall be collectively referred to as “Deductions”.
The following principles shall apply in the calculation of Net Sales:  

 

•

In the case of any sale of Licensed Product which is not invoiced or is
delivered before invoice, Net Sales shall be calculated at the time of shipment
or when the Licensed Product is paid for, if paid for before shipment or
invoice.

 

•

In the case of any sale or other disposal of Licensed Product for non-cash
consideration, Net Sales shall be calculated as the fair market price of the
Licensed Product in the country of sale or disposal.  Notwithstanding the
foregoing, provision of the Licensed Product for the purpose of conducting
pre-clinical or clinical research shall not be deemed to be a sale. For clarity,
any Licensed Product provided as free samples or as charitable donations shall
not give rise to any Net Sales.

 

•

Net Sales shall be determined in accordance with GAAP.

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.46

“Ongoing Clinical Trials” means those Clinical Studies listed on Exhibit C
attached hereto.

1.47

“Party” and “Parties” each has the meaning set forth in the preamble hereto.

1.48

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed from any of the foregoing provisional patent applications in
sub-section (a), (c) all patent applications that claim priority to any patent
or patent applications in sub-section (a) or sub-section (b), including
divisionals, continuations, continuations-in-part, provisionals, converted
provisionals and continued prosecution applications, (d) any and all patents
that have issued or in the future issue from any of foregoing patent
applications in sub-section (a), sub-section (b) or sub-section (c), including
utility models, petty patents and design patents and certificates of invention,
and (e) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including revalidations, reissues, re-examinations
and extensions (including any supplementary protection certificates and the
like) of any of the foregoing patents or patent applications in sub-section (a),
sub-section (b), sub-section (c) or sub-section (d).

1.49

“PBS” means the Pharmaceutical Benefits Scheme administered by the Australian
Department of Health and any successor scheme.

1.50

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, proprietary company, proprietary limited company, business trust, joint
stock company, trust, unincorporated association, joint venture or other similar
entity or organization, including a government or political subdivision,
department or agency of a government.

1.51

“Pfizer” has the meaning set forth in Recital hereto.

1.52

“Pfizer License Agreement” has the meaning set forth in Recital A hereto.

1.53

“Product Infringement” has the meaning set forth in Section 7.7.2.

1.54

“Product Labeling” means, with respect to the Licensed Product, (a) the full
prescribing information approved by the TGA for the Licensed Product in the
Territory, including any required patient information and (b) all labels and
other written, printed or graphic matter upon a container, wrapper or any
package insert utilized with or for the Licensed Product in the Territory.

1.55

“PUMA” has the meaning set forth in the preamble hereto.

1.56

“PUMA Data” has the meaning set forth in Section 3.6.1.

1.57

“PUMA Inventions” has the meaning set forth in Section 7.4.

1.58

“Receiving Party” has the meaning set forth in Section 9.1.

1.59

“Regulatory Approval” means, with respect to the Licensed Product, any and all
approvals (including Drug Approval Applications), licenses, registrations or
authorizations of any Regulatory Authority necessary to commercially distribute,
sell or market the Licensed Product in the Territory when used with reference to
STA, or outside the Territory when used with reference to PUMA, including, (a)
pricing or reimbursement approval, (b) pre- and post-approval marketing
authorizations, and (c) Product Labeling approval.

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.60

“Regulatory Authority” means any applicable supra-national, national, regional,
state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Commercialization of the Licensed
Product in the Territory when used in the context of STA, or outside the
Territory when used with reference to PUMA.

1.61

“Regulatory Documentation” means all (a) applications (including all INDs and
Drug Approval Applications), registrations, licenses, authorizations and
approvals (including all Regulatory Approvals), (b) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files and (c) Clinical Data and any other data contained in any of
the foregoing, in each case ((a), (b) and (c)) relating to the Licensed Product.

1.62

“Related Party” shall mean any Affiliate of a Party and any licensee or
Sublicensee of such Party, but excluding distributors. For clarity, PUMA shall
not be a Related Party of STA and STA will not be a Related Party of PUMA.

1.63

“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis in the Territory, the period commencing on the First
Commercial Sale of the Licensed Product in such country and expiring upon the
later of: (a) expiration or abandonment of the last Valid Claim of the Patent
which covers the Licensed Product in such country, or (b) the earlier of (x) the
time when Generic Competitors to the Licensed Product have achieved [***] or
more market share in such country based on unit volume, or (y) ten (10) years
following the date of First Commercial Sale of the Licensed Product in such
country.  “Generic Competitors” means, with respect to the Licensed Product
being sold in any country, [***].

1.64

“STA” has the meaning set forth in the preamble hereto.

1.65

“STA Data” has the meaning set forth in Section 3.6.2.

1.66

“STA Indemnitee” has the meaning set forth in Section 11.1.

1.67

“STA Inventions” has the meaning set forth in Section 7.2.

1.68

“Sublicensee” means a Person, other than an Affiliate of STA, that is granted a
sublicense by STA under and in accordance and compliance with this Agreement.

1.69

“Supply Agreement” means the agreement, contemplated by the Parties as of the
date of this Agreement, between PUMA and STA, pursuant to which PUMA shall
supply the Licensed Product to STA, as the same shall be executed and amended
from time-to-time during the term of this Agreement, and any successor or
replacement agreement providing for the sale of the Licensed Product to STA.

1.70

“Supporting Documents” has the meaning set forth in Section 12.5.2.  

1.71

“TGA” means the Therapeutic Goods Administration of the Department of Health of
the Commonwealth of Australia.

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

1.72

“Territory” shall mean Australia, Brunei, Cambodia, Indonesia, Laos, Malaysia,
Myanmar, New Zealand, Papua New Guinea, Philippines, Singapore, Thailand,
Timor-Leste and Vietnam

1.73

“Third Party” means any Person other than PUMA, STA and their respective
Affiliates.

1.74

“Third Party License” has the meaning set forth in Section 6.4.

1.75

“Trademark” means (i) “Nerlynx™” and any registrations thereof or any pending
applications relating thereto in the Territory, subject to its approval in the
Territory and (ii) any other trademark selected by the Parties pursuant to
Section 4.6.  

1.76

“United States” means the United States of America.

1.77

“Valid Claim” means either: (a) a claim of an issued and unexpired patent
included within the Patents, which has not been permanently revoked or declared
unenforceable or invalid by an unreversed and unappealable or unreversed and
unappealed decision of a court or other appropriate body of competent
jurisdiction, or (b) a claim of a pending patent application included within the
Patent, which claim was filed in good faith, has not been pending for more than
[***] from its priority date, and has not been abandoned or finally disallowed
without the possibility of appeal or refiling of such application.

 

ARTICLE 2
GRANT OF RIGHTS

2.1

Grant to STA.  Subject to the terms and conditions of this Agreement, PUMA
hereby grants to STA an exclusive license (including with regard to PUMA and its
Affiliates), with the right to grant sublicenses in accordance with Section 2.2,
to exploit the Licensed Patents, the Licensed Know-How, the Joint Inventions and
the Trademark to the extent necessary to permit STA to Commercialize the
Licensed Product in the Field in the Territory for the duration of the Royalty
Term.

2.2

Sublicenses.  The rights and licenses granted to STA under Section 2.1 shall
include the right to grant sublicenses to its Affiliates and/or Third Parties
through multiple tiers, solely to Commercialize the Licensed Product in the
Field in the Territory, provided that:

2.2.1in the case of a grant of sublicense to an Affiliate of STA, STA shall give
[***] prior written notice to PUMA;

2.2.2in the case of a grant of sublicense to a Third Party, STA may not grant
such sublicense without the prior written consent of PUMA, which consent may not
be unreasonably withheld or delayed; and

2.2.3provided that in each of Sections 2.2.1 and Section 2.2.2, STA shall remain
responsible jointly and severally for the performance or non-performance of any
such Sublicensee and any such sublicenses shall be consistent with the terms and
conditions of this Agreement.

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

2.3

STA’s Obligations as Licensee.  STA shall use, and it shall cause its Affiliates
and its Sublicensees to use, Commercially Reasonable Efforts to Commercialize
the Licensed Product in the Territory in the Field, in order to maximize the Net
Sales derived from the Licensed Product throughout the term and continuance of
this Agreement.  In particular, STA shall use and it shall cause its Affiliates
and its Sublicensees to use Commercially Reasonable Efforts: (i) apply for and
obtain all required Regulatory Approvals in the Territory; (ii) make the First
Commercial Sale of the Licensed Product in the Territory within [***] following
the receipt of the Regulatory Approvals for the Initial Indication by the TGA
and PBS, (iii) maintain a sales force and provide for relevant staff to manage
the pre- and post-launch activities required to Commercialize the Licensed
Product in the Territory in the Field; and (iv) seek to maximize sales of the
Licensed Product in the Territory in the Field.

2.4

No Implied Rights.  For the avoidance of doubt, STA, its Sublicensees and its
and their respective Affiliates shall have no right, express or implied, with
respect to the Licensed Patents, the Licensed Know-How, the Joint Inventions or
the Trademark, except as expressly provided in Section 2.1 and Section 2.2, as
applicable.  

2.5

Retained Rights. Except for the license expressly granted in Sections 2.1 and
2.2 of this Agreement, PUMA retains all rights under its intellectual property
and no other rights shall be deemed granted by PUMA to STA under this Agreement
(whether expressly, by implication, or by estoppel).

2.6

The Pfizer License Agreement.  STA acknowledges that the rights granted to STA
under this Agreement that constitute a sublicense under the Pfizer License
Agreement are, in addition to being limited by and are subject to the terms and
conditions of this Agreement, further limited by the terms and conditions of the
Pfizer License Agreement. Notwithstanding Article 9, pursuant to the Pfizer
License Agreement, STA acknowledges that PUMA will furnish to Pfizer a true and
complete copy of this Agreement and any current and future amendments thereto,
which Agreement may be redacted to omit information not directly relevant to the
performance of PUMA’s obligations under the Pfizer License Agreement, within
thirty (30) days after the Effective Date of this Agreement or any amendments
hereto have been executed. To the extent requested by PUMA from time-to-time,
STA will take reasonable steps to support PUMA’s compliance with obligations
under the Pfizer License Agreement.

 

ARTICLE 3
REGULATORY APPROVALS

3.1

Drug Approval Applications.

3.2

In General.  STA shall have the right and obligation, at its own cost and
expense, to prepare Drug Approval Applications and to submit such applications
to the appropriate Regulatory Authorities.  Such Drug Approval Applications
shall be sufficient, if granted, to permit STA to Commercialize the Licensed
Product in the Field in the Territory.  

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

3.3

Alliance Managers.  Within [***] after the Effective Date, each Party shall
appoint and notify the other Party of the identity of a representative having
the appropriate qualifications, including a general understanding of
pharmaceutical development and commercialization issues, to act as its alliance
manager under this Agreement (the “Alliance Manager”). The Alliance Managers
shall serve as the primary contact points between the Parties for the purpose of
providing PUMA with information on the progress of STA’s Commercialization
activities under this Agreement, in general, and the progress of its activities
pursuant to Section 3.1 of this Agreement, in particular. The Alliance Managers
shall also be primarily responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties.  Each Party may replace its Alliance Manager at any time upon written
notice to the other Party, provided that the replacement representatives have
appropriate qualifications.

3.4

Diligence.  STA shall use Commercially Reasonable Efforts to obtain and maintain
Regulatory Approvals for the Licensed Product for the Initial Indication in the
Territory once STA has received (i) the file in support of the NDA filed by PUMA
for Licensed Product for the Initial Indication or (ii) the CTD filed by PUMA or
its licensee with the EMA for Licensed Product for the Initial Indication,
whichever shall occur first, and to the extent that STA Commercializes the
Licensed Product for an Additional Indication, it shall also use Commercially
Reasonable Efforts to obtain and maintain Regulatory Approvals for the Licensed
Product for such Additional Indication in the Territory. Without limiting the
generality of the preceding sentence, STA shall file its Drug Approval
Application with the applicable Regulatory Authorities within [***] (or such
other longer period agreed by the Parties) following the date on which PUMA
provides STA with the requisite MAA file submitted to the EMA in support of the
MAA for the Initial Indication, as well as all other documents and materials
required for the said Drug Approval Application.  The obligations of STA
referenced in the foregoing sentence and otherwise with respect to the Licensed
Product are expressly conditioned upon the continuing absence of any material
adverse condition or event relating to the safety or efficacy of the Licensed
Product.

3.5

Regulatory Matters.  STA shall have the responsibility for preparing, obtaining
and maintaining Drug Approval Applications and any other Regulatory Approvals
and other submissions, and for conducting communications with the Regulatory
Authorities, for the Licensed Product in the Territory. STA will promptly notify
PUMA of all such material communications or correspondence with Regulatory
Authorities and STA will provide to PUMA copies of all substantive written
communications received by STA (or its Related Parties) from any Regulatory
Authority, or submitted by STA (or its Related Parties) to any Regulatory
Authority. STA shall allow PUMA to participate in meetings with Regulatory
Authority where permitted by Applicable Laws, and  consult with PUMA, and
consider in good faith any comments PUMA may have regarding, any and all such
communications and correspondence. STA’s responsibility shall be to implement
such activities on the basis of materials and documents provided by PUMA, and in
any case STA will not be required to assemble data, conduct trials or the like
unless such trial or other activities are specifically requested by an authority
within the Territory, in which event STA shall be responsible for doing so. All
Regulatory Approvals relating to the Licensed Product with respect to the
Territory shall be owned by, and shall be the sole property and held in the name
of, STA or its designated Affiliate or Sublicensee.  STA shall have the right to
reference any regulatory filings or Regulatory Approvals Controlled by PUMA made
or obtained in territories outside the Territory, including without limitation
the DMF and master files maintained and

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

Controlled by PUMA in territories outside the Territory.  PUMA, its Affiliates
and its Related Parties shall have the right to reference any regulatory filings
or Regulatory Approvals made or obtained by STA or its Affiliates or Related
Parties in the Territory, including without limitation the DMF and master files
maintained by STA or its Affiliates or Related Parties.

3.6

Data Exchange.

 

3.6.1

PUMA Data.  PUMA shall provide STA [***], copies of technical and scientific
data Controlled by PUMA and produced in the development of the Licensed
Product.  PUMA shall also provide a copy of the NDA submitted to the EMA for the
Licensed Product (“PUMA Data”).  Likewise, PUMA will assist STA, as reasonably
requested by STA, to supply additional information to answer questions that may
arise from the Regulatory Authorities as well as to use reasonable efforts to
provide certifications and declarations which may be requested by such
Regulatory Authorities.  

 

3.6.2

STA Data. STA shall provide to PUMA, promptly after such items are generated by
or on behalf of STA, [***], copies of technical and scientific data obtained by
STA in its preparation of Drug Approval Applications for the Licensed Product in
the Territory, and abstracts and summaries of documents, in each case submitted
to or filed with the Regulatory Authorities for the Licensed Product in the
Territory (“STA Data”).  PUMA, its Affiliates and its licensees or Sublicensees
or independent contractors shall be free to use the foregoing information
provided by STA for the sole purpose of supporting its registrations with the
Regulatory Authorities for its development or commercialization of the Licensed
Product outside the Territory.

 

ARTICLE 4
COMMERCIALIZATION

4.1

In General.  STA shall Commercialize the Licensed Product in the Field in the
Territory at its own cost and expense, including but not limited to pricing
(subject to Section 4.5), distribution and booking sales.  STA shall not
Commercialize or attempt to Commercialize the Licensed Product outside the
Territory.  Without limiting the generality of the foregoing, STA shall not
import or attempt to import the Licensed Product into any territory outside of
the Territory or sell or attempt to sell the Licensed Product into any territory
outside of the Territory.

4.2

Promotion and Marketing.

 

4.2.1

STA shall promote and distribute the Licensed Product in accordance with the
Licensed Product profile and positioning approved in writing by PUMA and shall
regularly supply PUMA [***] with the marketing and promotion plans that STA
intends to implement with respect to the marketing and promotion of the Licensed
Products within the Field in the Territory [***].  Such marketing and promotion
plans shall be discussed with PUMA

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

via its Alliance Manager or such other PUMA representative as PUMA may designate
from time to time, and be approved by PUMA in writing before use thereof. A
marketing strategy for the Licensed Products shall be developed and prepared by
STA consistently with the Regulatory Documentation as well as in accordance with
the international profile of the Licensed Products as established by PUMA, and
shall have to be discussed with and approved in writing by PUMA before
implementation thereof. STA shall keep PUMA regularly and fully informed on all
its promotional and marketing activities regarding the Licensed Product in the
Territory and regular meetings shall be organised between the Parties in order
to discuss any and all aspects relevant to the promotion and marketing of the
Licensed Product within the Field in the Territory.

 

4.2.2

Marketing, advertising and promotional materials concerning the Licensed Product
and training manuals for STA’s medical representatives shall be developed and
prepared by STA in accordance with PUMA’s trademark and other guidelines, and
provided to PUMA for review at least [***] in advance of any intended use. STA
shall make all changes requested by PUMA provided that such changes are
consistent with Applicable Law.  If PUMA does not provide any comments on such
materials within [***] of their receipt, PUMA will be deemed to have approved
such materials.  Any and all such materials and manuals may be used by STA
strictly in accordance with the terms of this Agreement and any further
instructions that PUMA or its Affiliates may provide with those materials.  

 

4.2.3

Upon PUMA’s reasonable request, STA shall promptly supply to PUMA [***] original
copies of all marketing, advertising and promotional materials relevant to the
Licensed Product and all training manuals being used by STA’s sales
representatives with respect to the promotion and marketing of the Licensed
Product for the Indications in the Territory.  STA agrees to assign, and hereby
assigns, to PUMA all right, title and interest, including all intellectual
property rights, in and to such materials and training manuals.  STA shall
execute any documents and take all actions reasonably required by PUMA to
perfect the foregoing assignment.  PUMA hereby grants to STA an exclusive,
royalty-free license to reproduce, distribute, perform, display, use, modify and
exploit, directly or indirectly, any such marketing, advertising and promotional
materials in connection with Licensed Product in the Field and in the Territory
for the sole purpose of fulfilling STA’s obligations under this Agreement during
the Royalty Term.  

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

4.2.4

Staffing

 

(a)

Throughout the term of this Agreement, STA shall, at its sole cost and expense,
(i) maintain adequate numbers of appropriately qualified personnel for marketing
the Licensed Product for the Indications throughout the Territory, (ii)
continuously maintain an adequate and representative stock of the Licensed
Product to meet market demand in the Territory and (iii) effectively distribute,
advertise, market, and promote the sale and use, of the Licensed Product to
approved dispensers for the Indications throughout the Territory.  

 

(b)

Without limiting the generality of the obligations set forth in Sub-section
4.2.4(a), STA will allocate in Australia a sufficient number of appropriately
qualified persons experienced in the promotion and distribution of oncology
products to successfully distribute and promote the Licensed Product ("Nerlynx
Staff"). The Nerlynx Staff will dedicate the percentage of their work hours set
forth in Sub-section 4.2.4(c) below (calculated annually) to promoting and
distributing the Licensed Product. [***] may be promoted or distributed by an
oncology specialist representative member of the Nerlynx Staff. The Licensed
Product will be in the first position on all details performed by the oncology
specialist representatives for a minimum of [***] following the First Commercial
Sale, and for a minimum of [***] following the receipt of the necessary
Regulatory Approvals for the Additional Indications.  PUMA will have the right
to audit all call reports.  

 

(c)

At a minimum, unless agreed otherwise by the parties in accordance with this
Section 4.2, the Nerlynx Staff will include,

 

(1)

[***], at least the following full time equivalent personnel in the following
positions:

Position and number of full time equivalent personnel (FTE)

Percentage of work hours dedicated to promotion of Licensed Product

[***]

[***]%

[***]

[***]%

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

(2)

[***], the following full time equivalent personnel in the following positions:

Position and number of full time equivalent personnel (FTE)

Percentage of work hours dedicated to promotion of Licensed Product

[***]

[***]%

4.3

Diligence.  STA shall use Commercially Reasonable Efforts to Commercialize the
Licensed Product in the Territory after having obtained all the Regulatory
Approvals to do so.  The obligations of STA referenced in the foregoing sentence
and otherwise with respect to the Licensed Product are expressly conditioned
upon the continuing absence of any material adverse condition or event relating
to the safety or efficacy of the Licensed Product. STA will provide PUMA a
written report in reasonable detail regarding STA’s progress in
Commercialization of the Licensed Product in the Territory, including a summary
of activities conducted, significant events or milestones achieved, and other
activities under this Article 4.

4.4

Compliance with Applicable Law.  STA shall, and shall cause its Sublicensees and
its and their respective Affiliates to, comply with all Applicable Laws with
respect to the Commercialization of the Licensed Product.

4.5

Sales, Pricing and Distribution.  STA shall be solely responsible for invoicing
and booking sales, establishing all terms of sale (including pricing and
discounts) and warehousing and distributing the Licensed Product in the Field in
the Territory and shall perform all related services, in each case, in a manner
consistent with the terms and conditions of this Agreement.  STA agrees to make
best efforts to ensure that the pricing of the Licensed Product in the Territory
shall be the highest fair market price subject to relevant Regulatory Approvals.
PUMA must approve all pricing approvals or non-reimbursed listed prices in the
Territory. STA shall be solely responsible for handling all returns, recalls and
withdrawals, order processing, invoicing and collection, distribution and
inventory and receivables with respect to the Licensed Product in the Territory.

4.6

Trademark.  STA shall Commercialize the Licensed Product in the Field in the
Territory using the Trademark.  Notwithstanding the foregoing, if a Regulatory
Authority in the Territory refuses to approve the Commercialization of the
Licensed Product in the Field in the Territory using the Trademark, the Parties
will agree on a substitute trademark(s) and will submit the same for
approval.  PUMA will make application for registration of the substitute
trademark in the Territory and will, [***], prosecute such application until the
substitute trademark is registered for the Commercialization of the Licensed
Product in the Field.  PUMA will own all intellectual property rights to the
substitute trademark, if any.

4.7

Markings.  The promotional materials, packaging and Product Labeling for the
Licensed Product used by STA or its Related Parties in connection with the
Licensed Product in the Territory shall contain a reference to the fact that the
Licensed Product and the Trademark are licensed from PUMA (collectively, the
“Markings”).  The manner in which such reference is to be presented on
promotional materials, packaging and Product Labeling for the Licensed Product
shall be subject to prior review and approval by PUMA, such approval not to be
unreasonably conditioned, withheld or delayed.

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

ARTICLE 5
MANUFACTURE AND SUPPLY

5.1

PUMA shall have the sole right and responsibility to manufacture or have
manufactured the Licensed Product for Commercialization in the Territory. The
Parties shall execute a Supply Agreement within [***] in relation to the
Licensed Product, pursuant to which PUMA shall supply to STA sufficient
quantities of the Licensed Product to permit STA to perform its obligations
hereunder.  STA shall notify PUMA if STA has reason to believe that a Third
Party is selling pharmaceutical products containing the active pharmaceutical
ingredient contained in the Licensed Product in the Territory in the Field and
that the active pharmaceutical ingredient was sourced by such Third Party from
PUMA, providing with such notice all details regarding such matter that STA has
obtained.  Promptly following receipt of such notice, PUMA will investigate the
matter and report its findings to STA.  If PUMA confirms that the facts alleged
in the notice are correct, PUMA will, [***], take reasonable actions that PUMA,
in its sole discretion, believes are necessary and appropriate, under any
agreements between PUMA and such Third Party, to cause such Third Party to cease
and desist from selling such pharmaceutical products in the Territory.

 

ARTICLE 6
MILESTONE PAYMENTS; ROYALTIES

6.1

Signature Payment.  Simultaneously with the execution and delivery of this
Agreement, STA is paying to PUMA in consideration of the licenses granted
pursuant to this Agreement the sum of [***], which payment the Parties agree
shall be non-refundable.

6.2

Milestone Events.  Each Party who learns of the achievement of a milestone event
described below shall immediately notify the other Party in writing upon the
achievement of the corresponding milestone event (each, a “Milestone Event”) and
PUMA shall then issue to STA a signed pro-forma invoice for the applicable
Milestone Payment.  In partial consideration for assistance and collaboration
pursuant to Section 3.6.1 in obtaining Regulatory Approvals in the Territory and
for the rights granted to STA under this Agreement, STA shall pay PUMA the
applicable non-refundable Milestone Payment within [***] after its receipt of
the applicable pro-forma invoice signed by PUMA.

Milestone Event

Milestone Payment

(a)[***]

US$[***]

(b)[***]

US$[***]

(c)[***]

US$[***]

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

6.3

Royalties.  STA shall pay PUMA a royalty equal to a percentage of the Net Sales
of the Licensed Product in the Territory as specified in the following table in
each Calendar Quarter during the Royalty Term and, in respect of any Net Sales
comprising sales of the Licensed Product for use in a named patient access
program, in each Calendar Quarter during any period prior to and including the
Royalty Term, until the expiration of the Royalty Term:

Condition

Royalty Rate

(a)Annual revenue [***]

[***]

(b)Annual  revenue [***]

[***]

(c)Annual  revenue [***]

[***]

6.4

Third Party License.  If, during the Royalty Term and following the Effective
Date, STA becomes aware that its Commercialization of the Licensed Product in
the Territory may infringe the intellectual property rights of a Third Party,
STA shall immediately notify PUMA in writing and the Parties shall jointly
consider whether the Commercialization of the Licensed Product in the Territory
by STA would infringe the intellectual property rights of such Third Parry
unless a license is obtained from such Third Party (a “Third Party
License”).  If such Third Party License is necessary to allow STA to exploit the
Licensed Product in the Territory, and STA obtains such Third Party License on
arms’ length terms, then, subject to satisfactory proof of payment, STA shall
have the right to [***] of the amounts [***] by STA pursuant to the terms of any
such Third Party License during a particular [***]; provided that [***] shall
not be taken in any [***] to reduce the royalties otherwise due under this
Agreement by more than [***] or the royalties payable with respect to Licensed
Product pursuant to the Pfizer License Agreement.

6.5

General Principles of Royalty Calculation.  All royalties payable under this
Agreement shall be subject to the following conditions:

 

6.5.1

that [***] shall be due with respect to [***] the Licensed Product;

 

6.5.2

that no royalties shall be due upon the sale or other transfer of the Licensed
Product among STA or its Related Parties, but in such cases the royalty shall be
due and calculated upon STA’s or its Related Party’s Net Sales of the Licensed
Product to the first independent Third Party;

 

6.5.3

no royalties shall accrue on [***] of the Licensed Product by STA or its Related
Parties for use [***]; for the avoidance of doubt, nothing in this Section is
intended to prevent royalties from accruing [***] of the Licensed Product by STA
or its Related Parties [***];

 

6.5.4

no royalties shall accrue on the disposition of the Licensed Product [***] by
STA or its Related Parties as [***].

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

6.6

Payment Dates and Reports.  Royalty payments shall be made by STA within [***]
after the end of each Calendar Quarter commencing with the Calendar Quarter in
which the First Commercial Sale occurs.  STA shall also provide to PUMA, at the
same time each such payment is made, a report showing:  reasonably detailed
information regarding a total monthly sales calculation, on a country-by-country
basis, of Net Sales of Licensed Product (including gross sales and all
Deductions) and all Royalties payable to PUMA for the applicable Calendar
Quarter (including any foreign exchange rates employed and conversation
calculations).

6.7

Mode of Payment. All payments to PUMA under this Agreement shall be made by
deposit of Dollars in the requisite amount to the bank account designated by
PUMA by written notice to STA.  Within [***] after its receipt of the payment,
PUMA shall issue a receipt in a form required by STA.

6.8

Currency Conversion.  Conversion of sales recorded in local currencies to
Dollars will be performed using an exchange rate for conversion of the foreign
currency into Dollars calculated using the [***], or such other exchange rate or
by reference to such other method of calculation of conversation rates as agreed
from time to time by the parties in writing.

6.9

Taxes.  Any and all payments by STA under this Agreement shall be made free and
clear of and without deduction or withholding for any taxes, except as required
by Applicable Law. If STA shall be required by Applicable Law to deduct or
withhold any taxes from or in respect of any sum payable under this Agreement to
PUMA, then STA shall (i) make such deduction or withholding, (ii) timely pay the
full amount of taxes deducted or withheld to the relevant taxing authorities in
accordance with Applicable Law, (iii) notwithstanding anything in this Agreement
to the contrary, pay to PUMA such additional amounts as necessary so that PUMA
receives (for the avoidance of doubt, after deduction or withholding applicable
to such additional amounts) the full amount it would have been entitled to if no
such deduction or withholding applied, and (iv) send to PUMA proof of payment of
such taxes , together with any document necessary to permit PUMA to seek a
refund of such tax, if a refund is authorized by Applicable Law, within [***]
following such payment.  If PUMA determines, in its sole discretion, [***]. All
sales, use, value added, consumption and other taxes imposed with respect to the
transactions contemplated by this Agreement, and any taxes imposed on STA or
with respect to STA’s business operations or activities hereunder, shall be
borne by STA (and, for the avoidance of doubt, all amounts stated in this
Agreement exclusive of such taxes), and STA shall indemnify and hold harmless
PUMA from and against all such taxes, including any penalties or interest
associated therewith.

6.10

Interest on Late Payments.  If any payment due to PUMA under this Agreement is
not paid when due, then STA shall pay interest thereon and on any unpaid accrued
interest (before and after any judgment) at [***] above the Prime Rate of
interest as reported in the Wall Street Journal on the date payment is due, such
interest to run from the date upon which payment of such amount became due until
payment thereof in full together with such accrued interest.

6.11

Confidentiality.  PUMA shall treat all information subject to review under this
Article 6 as Confidential Information of STA in accordance with the
confidentiality provisions of Article 9 and PUMA shall cause any accountant
retained by PUMA to enter into a reasonably acceptable confidentiality agreement
that includes an obligation to retain all such financial information in
confidence.

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

6.12

Relevant Records. STA shall keep, and shall cause its Affiliates and
Sublicensees to keep accurate financial books and records pertaining to: STA’s
and its Affiliates’ and Sublicensees’ sale of Licensed Product, including any
and all calculations of payments due to PUMA hereunder and STA’s prosecution,
maintenance and enforcement of Patents (collectively, “Relevant Records”). STA,
its Affiliates and Sublicensees shall maintain the Relevant Records for the
longer of: (a) the period of time required by Applicable Law, or (b) [***]
following expiration or termination of this Agreement. STA shall require its
Sublicensees to provide to STA (so that STA may provide the same to PUMA) copies
of all Relevant Records relating to such Sublicensees’ sale of Licensed Products
as necessary to allow PUMA or if applicable Pfizer (under the Pfizer License
Agreement) to review such Relevant Records when conducting an audit of STA or
PUMA, as applicable, pursuant to Section 6.13. Notwithstanding Section 6.11 and
Article 9, pursuant to the Pfizer License Agreement, Pfizer will be allowed to
review such Relevant Records.

6.13

Audit Rights. PUMA shall have the right during the term and for [***] thereafter
to engage, at its own expense, an independent auditor reasonably acceptable to
STA to examine the Relevant Records in STA’s or its Related Parties’ possession
from time-to-time, but no more frequently than [***], as may be necessary to
verify compliance with the terms of this Agreement. Such audit shall be
requested in writing at least [***] in advance, and shall be conducted during
STA’s (or its Related Parties’, as applicable) normal business hours and
otherwise in manner that minimizes any interference to STA’s (or its Related
Parties’, as applicable) business operations. PUMA shall bear any and all fees
and expenses it may incur in connection with any such audit of the Relevant
Records; provided, however, in the event an audit reveals an underpayment by STA
of more than [***] as to the period subject to the audit, STA shall reimburse
PUMA for any [***] costs and expenses of the audit within [***] after receiving
invoices thereof. If any audit establishes that STA underpaid any amounts due to
PUMA under this Agreement, then STA shall pay PUMA any such deficiency within
[***] after receipt of written notice thereof.  For the avoidance of doubt, such
payment will be considered a late payment, subject to Section 6.10.  If any
audit establishes that STA overpaid any amounts due to PUMA under this
Agreement, then STA shall be entitled to take a credit against future amounts
becoming due to PUMA equal to the overpaid amount.

 

ARTICLE 7
INTELLECTUAL PROPERTY

7.1

Updated Licensed Patents and Licensed Know-How.  PUMA shall advise STA of any
Information and Inventions Controlled by PUMA that are Licensed Know-How and
necessary or useful to the Commercialization of the Licensed Product or its use
in the Field in the Territory and that are made by either PUMA or any of its
Affiliates, licensees or Third Parties contracted by PUMA, as well as the status
of each Licensed Patent and acquisition of any new Licensed Patents with respect
to the Licensed Product on a [***] basis.

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

7.2

STA Inventions.  Except as provided in Section 7.4, STA shall solely own the
proprietary right to all the improvements to Information and Inventions, and all
intellectual property rights therein, made solely by STA and/or any of its
Related Parties or Third Parties acting on its behalf with respect to the
Licensed Product (“STA Inventions”) and shall have the right to file a patent in
and outside the Territory on such STA Inventions. STA shall be solely
responsible, at its discretion [***], for all decisions and actions with respect
to the preparation, filing, prosecution and maintenance of Patents Controlled by
STA; provided, however that (i) STA shall provide copies of STA’s proposed
decisions and actions to PUMA at least [***] prior to any filing or response
deadlines and (ii) PUMA may provide comments and suggestions with respect to
such decisions and actions, and STA shall take such comments into good faith
consideration and [***]. STA shall grant PUMA a non-exclusive, perpetual paid-up
license, with the right to sublicense, outside the Territory to exploit STA
Inventions solely to research, develop, make, have made, import, use, offer for
sale and sell the Licensed Product outside of the Territory. STA shall inform
PUMA promptly of any STA Inventions and patent applications covering the STA
Inventions.

7.3

Joint Inventions.  Subject to Section 7.4, any Information and Inventions made
jointly by employees of PUMA and STA or others acting on behalf of PUMA and STA
jointly, and all intellectual property rights therein, will be owned jointly by
PUMA and STA (“Joint Inventions”). Both Parties shall file, prosecute and
maintain any patents for Joint Inventions worldwide under the names of both PUMA
and STA, upon appropriate consultation between the Parties; provided, however,
that STA or its Affiliates shall have the primary responsibility for handling
all the proceedings relating to filing, prosecuting and maintaining any patents
for Joint Inventions under the names of both PUMA and STA in the Territory and
PUMA shall have the primary responsibility for handling all the proceedings
relating to filing, prosecuting and maintaining any patents or filing and
seeking to obtain patent term extensions or other equivalents for Joint
Inventions under the names of both PUMA and STA outside the
Territory.  [***].  Each Party shall be free to use and exploit Joint Inventions
without an accounting to the other and without the obligation to obtain
permission from the other Party to grant licenses thereunder.  To the extent
necessary to effect the foregoing each Party hereby grants to the other Party a
nonexclusive, worldwide, royalty-free, sublicensable license under its interest
in all such Joint Inventions.

7.4

Notwithstanding Sections 7.2 and 7.3, Puma shall solely own (a) all STA
Inventions and Joint Inventions that relate to the Licensed Product or the
composition, use, administration, or manufacture thereof regardless of the
inventorship of such STA Inventions or Joint Inventions, and (b) all Information
and Inventions made by PUMA or its Related Parties or Third Parties acting on
their behalf, and all intellectual property rights therein (“PUMA
Inventions”).  For clarity, any Information and Inventions and intellectual
property rights therein described in Section 7.4(a) shall be included in the
Licensed Know-How and Licensed Patents, as applicable.  STA shall, and shall
cause its Sublicensees and Affiliates, and all independent contractors,
employees and agents, to cooperate with PUMA and take all reasonable actions and
execute such agreements, declarations, assignments, legal instruments and
documents as may be reasonably required to perfect PUMA’s right, title and
interest in and to such PUMA Inventions.

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

7.5

Application and Maintenance of Patents.  PUMA shall, [***], file, prosecute and
maintain all the Licensed Patents in the Territory upon appropriate consultation
with STA.  PUMA shall keep STA advised of the status of the actual and
prospective Licensed Patent filings and, upon request, shall provide advance
copies of any papers related to the filing, prosecution and maintenance of such
Licensed Patent filings.  PUMA shall also, in its sole discretion, have the
right to file, prosecute and maintain patents in the Territory regarding
improvements to the Licensed Product, if any, which can be patented. The
Parties’ rights and obligations with respect to rights licensed to PUMA pursuant
to the Pfizer License Agreement that are sublicensed to STA under this Agreement
are expressly subject to the terms of the Pfizer License Agreement. The Parties
agree to cooperate reasonably with Pfizer with respect to matters described
under this Agreement to the extent required by the Pfizer License Agreement.

7.6

If STA decides not to apply for a patent on a STA Invention owned solely by STA
or decides not to file, prosecute or maintain any patent covering such a STA
Invention in and/or outside the Territory, STA shall so notify PUMA in a timely
fashion and shall permit PUMA, in its sole discretion, to apply for a patent in
or outside the Territory in the name of PUMA [***] or to file, prosecute or
maintain the patent or file for and seek to obtain patent term extensions or
their equivalents in or outside the Territory in the name of PUMA [***].  In
such event, STA shall execute such documents and perform such acts [***] as may
be reasonably necessary in a timely manner to allow PUMA to continue such
filing, prosecution or maintenance on behalf of and in the name of PUMA, and
PUMA shall grant to STA a nonexclusive, royalty-free, worldwide license under
such STA Invention.

7.7

Patent Enforcement.  

 

7.7.1

Rights of Pfizer.  All rights of PUMA and STA under this Section 7.7 are
expressly subject to the terms of the Pfizer License Agreement with respect to
rights sublicensed to STA under the Pfizer License Agreement, with the terms and
conditions of the Pfizer License Agreement being given effect prior to the terms
and conditions of this Section 7.7. The Parties agree to cooperate reasonably
with Pfizer with respect to matters described in this Section 7.7 to the extent
required by the Pfizer License Agreement.

 

7.7.2

Notification.  If either Party becomes aware of any existing or threatened
Infringement of the Licensed Patents in the Territory, which infringing activity
involves the manufacture, use, import, offer for sale or sale of the Licensed
Product in the Territory (a “Product Infringement”), it shall promptly notify
the other Party in writing to that effect, and the Parties will consult with
each other regarding any actions to be taken with respect to such Product
Infringement.

 

7.7.3

Right to Enforce.  STA shall have the first right, but shall not be obligated,
to bring an infringement action against any person or entity engaged in a
Product Infringement of the (a) Licensed Patents in the Territory, (b) Patents
on jointly owned Joint Inventions in the Territory and (c) Patents on STA
Inventions owned solely by STA [***].  If STA fails to bring such an action with
respect to (i) a Licensed Patent in the Territory, or (ii) Patents

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

on jointly owned Joint Inventions in the Territory (or to settle or otherwise
secure the abatement of such Product Infringement) prior to the earlier of: (X)
[***] following STA’s receipt or delivery of the notice under Section 7.7.2 or
(Y) [***] before the deadline, if any, set forth in the Applicable Laws for the
filing of such actions, PUMA shall have the right to bring and control any such
action, [***] and by counsel of its own choice.  The same first right shall
correspondingly apply in reverse in favor of PUMA for a Patent on a jointly
owned Joint Invention outside the Territory.  For clarity, PUMA retains the sole
right to enforce Licensed Patents outside the Field in the Territory, and
outside the Territory.

 

7.7.4

Cooperation.  Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff, if required by applicable
Laws to pursue such action.  The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which consent shall not be unreasonably withheld or
delayed. The non-enforcing Party shall be entitled to separate representation in
such matter [***], but such Party shall at all times cooperate fully with the
enforcing Party. Neither Party shall have the right to settle any patent
infringement litigation under this Section 7.7 in a manner that diminishes or
adversely affects the rights or interests of the other Party without the prior
written consent of such other Party, such consent not to be unreasonably
withheld or delayed.

 

7.7.5

Expenses and Recoveries.  The enforcing Party bringing a claim, suit or action
under Section 7.7.3 shall be solely responsible for any expenses incurred by
such Party as a result of such claim, suit or action.  If such Party recovers
monetary damages in such claim, suit or action, such recovery shall be allocated
first to the reimbursement of any expenses incurred by the Parties in such
litigation (including, for this purpose, a reasonable allocation of expenses of
internal counsel), and any remaining amounts shall be shared as follows:

 

(a)

in respect of Licensed Patents in the Territory: (i) if PUMA is the enforcing
Party:  the remaining amount will be shared [***] to PUMA and [***] to STA, or
(ii) if STA is the enforcing Party: the remaining amount will be [***];

 

(b)

in respect of Patents on jointly owned Joint Inventions inside or outside the
Territory the remaining amount [***];

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

(c)

in respect of Patents on PUMA Inventions described in Section 7.4(b) shall be
retained solely by PUMA;

 

(d)

in respect of Patents on STA Inventions owned solely by STA inside or outside
the Territory shall be retained solely by STA.

7.8

Patent Oppositions and Other Proceedings.

 

7.8.1

Rights of Pfizer.  All rights of PUMA and STA under this Section 7.8 are
expressly subject to the terms of the Pfizer License Agreement with respect to
rights sublicensed to STA under the Pfizer License Agreement, with the terms and
conditions of the Pfizer License Agreement being given effect prior to the terms
and conditions of this Section 7.8. The Parties agree to cooperate reasonably
with Pfizer with respect to matters described in this Section 7.8 to the extent
required by the Pfizer License Agreement.

 

7.8.2

If a Licensed Patent becomes the subject of any proceeding commenced in the
Territory by a Third Party in connection with an opposition, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof, then PUMA shall have the first right,
but not the obligation, to control such defense [***] using counsel of its own
choice.  If PUMA decides that it does not wish to defend against such action, it
shall notify STA reasonably in advance of all applicable deadlines, and STA
shall thereafter have the right, but not the obligation, to assume defense of
such action [***].

 

7.8.3

The Party controlling any defense under this Section 7.8 shall permit the
non-controlling Party to participate in the proceedings to the extent
permissible under applicable Laws and to be represented by its own counsel
[***].  Notwithstanding any of the foregoing, the Party controlling any
enforcement action pursuant to Section 7.7 shall also have the sole right to
control the response to any attack on the validity, title, or enforceability of
a Patent that is asserted by the alleged infringer(s) as a counterclaim or
affirmative defense in such action.  Neither Party shall have the right to
settle any proceeding under this Section 7.8 in a manner that adversely affects,
or diminishes the rights or interests of, the other Party without the prior
written consent of such other Party, such consent not to be unreasonably
withheld or delayed.

 

7.8.4

Each Party shall assist and cooperate with the other Party as such other Party
may reasonably request from time to time in connection with its activities set
forth in Section 7.8.2, including by providing access to relevant documents and
other evidence and making its employees available at reasonable business hours;
provided that neither Party shall be required to disclose legally privileged
information unless and until procedures reasonably acceptable to such Party are
in place to protect such privilege.  In connection

24

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

with any such defense or claim or counterclaim, the controlling Party shall
consider in good faith any comments from the other Party and shall keep the
other Party reasonably informed of any steps taken, and shall provide copies of
all documents filed, in connection with such defense, claim or counterclaim.  In
connection with the activities set forth in Section 7.8.2, each Party shall
consult with the other as to the strategy for the defense of the Licensed
Patents.  

 

7.8.5

Patent Marking.  STA shall mark the package containing the Licensed Product
marketed and sold by STA or its Affiliates or their Sublicensees or
subcontractors hereunder in accordance with all Applicable Laws relating to
patent marking.

 

7.8.6

Infringement of Third Party Rights.  If any Licensed Product used or sold by STA
or its Affiliates or their Sublicensees or subcontractors becomes the subject of
a Third Party’s claim or assertion of infringement of such Third Party’s Patent
granted by a jurisdiction within the Territory, STA shall promptly notify PUMA,
and the Parties shall, if so advised by their respective legal counsels, agree
on and enter into a “common interest agreement” wherein the Parties agree to
their shared, mutual interest in the outcome of such potential dispute, and
thereafter, the Parties shall promptly meet to consider the claim or assertion
and the appropriate course of action.  Unless agreed otherwise by the Parties,
STA shall be solely responsible for defending against any such claim or
assertion, [***].  STA shall keep PUMA fully informed of such claim and its
defense, and shall reasonably consider and seek to accommodate any timely
comments of PUMA with respect thereto.

 

7.8.7

Third Party Licenses.  If, [***], the Commercialization of the Licensed Product
in the Field in the Territory by STA, its Sublicensees or its or their
respective Affiliates infringes or misappropriates any Patent or any
intellectual property right of a Third Party in the Territory, such that STA,
its Sublicensees or its or their respective Affiliates cannot Commercialize the
Licensed Product in the Territory without infringing the Patent or intellectual
property right of such Third Party, then STA shall have the first right, but not
the obligation, to take the lead on negotiating the terms of each such license
for the Territory in consultation with PUMA, and [***]; provided that such terms
shall not in a manner that diminishes the rights or interests of either Party
without the prior written consent of such Party, such consent not to be
unreasonably withheld or delayed.

7.9

Trademark.  

 

7.9.1

Ownership and Reservation of Rights.  PUMA shall own all right, title, and
interest to the Trademarks in the Territory, and shall be responsible for the
registration, prosecution, maintenance and enforcement thereof.  All costs and
expenses of registering, prosecuting, maintaining and enforcing the Trademark
shall be [***].  This Agreement provides STA

25

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

with no right to use any trademark or other intellectual property of PUMA or its
Affiliates, except for the Trademark and as expressly permitted by and subject
to this Agreement.  All rights in the Trademark other than the rights expressly
granted to STA by this Agreement are hereby reserved to PUMA.

 

7.9.2

Intellectual Property Rights  

 

(a)

STA acknowledges and agrees that, as between STA and PUMA, PUMA is the sole and
exclusive owner of all right, title and interest in and to the Trademark and is
entitled to all goodwill associated therewith, and that all uses of the
Trademark by STA and any Sublicensees and the goodwill generated thereby shall
inure solely to the benefit of and be on behalf of PUMA.  STA acknowledges and
agrees that nothing in this Agreement shall give STA or any Sublicensees any
right, title or interest in or to the Trademark or the goodwill associated
therewith, other than the right to use the Trademark solely in accordance with
and subject to this Agreement.  To the extent that any rights in or to the
Trademark are deemed to accrue to STA or any Sublicensees anywhere in the world
pursuant to this Agreement, any use of the Trademark or otherwise, STA hereby
assigns, and shall specify in any sublicense agreement that such Sublicensee
shall, assign all such rights, at such time as they may be deemed to accrue, to
PUMA.

 

(b)

STA shall, upon PUMA’s reasonable request [***], execute and deliver to PUMA all
documents that are necessary or useful to: (A) secure or preserve PUMA’s rights
in and to the Trademark (including PUMA’s ownership of the Trademark and any
goodwill associated therewith); (B) protect and enforce PUMA’s rights in and to
the Trademark (including in any action taken by PUMA with regard to third
parties); (C) record this Agreement or to record STA or any Sublicensees as
registered user(s) of the Trademark, as appropriate; or (D) cancel such
registered-user recordations when appropriate.

 

(c)

STA shall not, and shall specify in any sublicense agreement that such
Sublicensee shall not, at any time during or after the Royalty Term:

 

(1)

challenge, contest or attack, directly or indirectly, PUMA’s right, title or
interest in or to the Trademark in any jurisdiction, or do or cause to be done
or intentionally omit to do anything, the doing, causing or omitting of which
would contest or in any way impair the rights of PUMA in or to the Trademark, or
that could affect the validity of the Trademark or any registrations or
applications thereof, including in any action in which

26

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

enforcement of a provision of this Agreement is sought; or willingly become a
party adverse to PUMA in any claim, action, suit, arbitration, litigation or
other proceeding in which a third party contests the value, validity and/or
enforceability of the Trademark or PUMA’s rights therein;

 

(2)

use (A) any trademark that is confusingly similar to the Trademark; or (B) any
word, symbol, character or set of words, symbols or characters, which in any
language or any characters would be identified as the Trademark or which is
otherwise confusingly similar to the Trademark; or

 

(3)

adopt, use, reserve, register or attempt to register (or allow others within its
control to do the same), in any state or country or other jurisdiction
throughout the world, any trademark that is confusingly similar to, misleading
or deceptive with respect to, or dilutes or damages, the Trademark.

 

(d)

All uses of the Trademark by STA, its Affiliates or its Sublicensees shall
reasonably include any notices and legends required by applicable Law or as
reasonably requested by PUMA to preserve the validity of or PUMA’s rights in and
to the Trademark, including where applicable the ® and TM notices.

 

7.9.3

Restrictions on Use.  The use by STA of the Trademark is subject to the
following restrictions:

 

(a)

Except as expressly set forth in this Agreement, neither STA nor an Affiliate
nor any Sublicensee shall use the Trademark:  (i) as part of any composite
trademark bearing STA’s or any Affiliate’s or Sublicensee’s trademarks; (ii) as
part of any composite trademark bearing any trademark of any other Person; or
(iii) as a part of any other combination or composite mark.

 

(b)

Except as expressly set forth in this Agreement, the Trademark shall not be used
by STA, its Affiliates or its Sublicensees to identify products other than the
Licensed Product within the Field.

 

(c)

STA shall not, and shall specify in any sublicense agreement that such
Sublicensee shall not, register or apply for any Internet domain name that
contains the Trademark or any trademark that is confusingly similar thereto.

27

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

7.9.4

Quality Control.

 

(a)

Subject to all local laws and regulations, STA shall ensure that the Trademark
is used in a manner that (i) complies with PUMA’s branding guidelines as may be
reasonably updated and provided to STA by PUMA from time-to-time, and any other
reasonable standards, guidelines and formats provided to STA from time-to-time
and (ii) is in accordance with good trademark practice in the Territory.  PUMA
will bear the costs resulting from any such updates that require changes to
packaging, marketing materials or the like.

 

(b)

STA acknowledges the high standards, quality, style and image of the Trademark
and that the quality control provisions of this Agreement are designed to ensure
that all uses of the Trademark are consistent with the reputation for high
quality symbolized by the Trademark and attributed to PUMA.  Accordingly, STA
shall ensure that: (i) the Licensed Product shall be offered for sale, sold,
labeled, packaged and distributed, advertised and otherwise exploited, in
accordance with all Applicable Law; (ii) the Trademark is not used by STA in any
manner that would reflect adversely on the reputation for high quality
symbolized by the Trademark or the reputation of PUMA or its Affiliates; (iii)
neither STA nor any Sublicensees use the Trademarks in any manner that devalues,
injures, demeans or dilutes the reputation of the Trademark or the reputation of
PUMA or its Affiliates; and (iv) the use of the Trademark shall adhere to a
level of quality at least as high as the highest standard used by the STA in
connection with its use of any Trademarks it may own, develop or acquire.  

 

(c)

Upon the reasonable request of PUMA, STA shall deliver to PUMA representative
samples of any of its uses of the Trademark (including any uses in or on
advertising materials) and the Licensed Product as is necessary to ensure the
above standards are being maintained.

 

7.9.5

Infringement.  

 

(a)

In the event that either Party learns of any actual or threatened unauthorized
use of the Trademark by a Third Party, such Party shall promptly notify the
other Party of such use and any details thereof of which such Party is
aware.  Within [***] of such notice (or sooner, if reasonably justified under
the circumstances), PUMA, in its sole discretion, shall decide and inform STA
whether PUMA will commence legal proceedings or take any other action in
connection with such use.  If PUMA makes such election, STA shall, [***],
provide all information in its possession and reasonable assistance to PUMA or
its authorized

28

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

representatives in connection therewith.  If PUMA does not so elect and such
unauthorized use is materially impairing STA’s rights under this Agreement, STA
may, in its sole discretion, in consultation with PUMA, commence legal
proceedings in its own name and/or take other action in connection with such use
and PUMA shall, [***], provide all information in its possession and reasonable
assistance to STA or its authorized representatives (including all actions
reasonably required to assist STA in enforcing its rights) in connection
therewith.  Absent a future agreement to the contrary, the Party bringing an
action under this Section shall control such action, [***]; provided, however,
that neither Party shall enter into any settlement that would prejudice the
other Party’s rights in or to the Trademark or otherwise impose any liability or
obligations on the other Party, without the prior written consent of such Party.

7.10

Further Actions. Each Party shall, and shall cause its Sublicensees and
Affiliates, and all independent contractors, employees and agents of such Party,
to cooperate with the other Party and take all reasonable actions and execute
such agreements, declarations, assignments, legal instruments and documents as
may be reasonably required to perfect the other Party’s right, title and
interest in and to all intellectual property rights as set forth in this Article
7.

 

ARTICLE 8
PHARMACOVIGILANCE AND SAFETY

8.1

Each Party shall provide to the other Party information regarding adverse drug
experiences associated with its Clinical Studies and/or the sale of the Licensed
Product in its respective territory.

8.2

The Parties shall execute a separate pharmacovigilance reporting agreement to
specify the details of the Parties’ obligations with respect to
pharmacovigilance within [***].

 

ARTICLE 9
Confidentiality AND Non-Disclosure

9.1

Confidentiality Obligations.  At all times during the Royalty Term and for a
period of [***] following termination or expiration of this Agreement, each
Party shall, and shall cause its Affiliates and, in the case of STA as the
Receiving Party, its Sublicensees, and its and their respective officers,
directors, employees and agents to, keep completely confidential and not publish
or otherwise disclose and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party, except to the extent such disclosure or use is
expressly permitted by the terms of this Agreement or such use is reasonably
necessary for the performance of its obligations or the exercise of its rights
under this Agreement, provided that such disclosure or use must be bound by
similar

29

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Article 9.  “Confidential Information” means any information
provided by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) under or in connection with this Agreement and the Supply
Agreement, including the terms of this Agreement and the Supply Agreement or any
information relating to the Licensed Product (including the Regulatory
Documentation and Regulatory Approvals and any information or data contained
therein), any Commercialization of the Licensed Product in the Territory or the
scientific, regulatory or business affairs or other activities of either
Party.  Notwithstanding the foregoing, Confidential Information shall not
include any information that:

 

9.1.1

is or hereafter becomes part of the public domain by public use, publication,
general knowledge or the like through no wrongful act, fault or negligence on
the part of the Receiving Party;

 

9.1.2

can be demonstrated by written documentation or other competent proof to have
been in the Receiving Party’s possession prior to disclosure by the Disclosing
Party without any obligation of confidentiality with respect to such
information;

 

9.1.3

is subsequently received by the Receiving Party from a Third Party who is not
bound by any obligation of confidentiality with respect to such information; or

 

9.1.4

can be demonstrated by written documentation or other competent evidence to have
been independently developed by or for the Receiving Party without reference to
the Disclosing Party’s Confidential Information.

 

9.1.5

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.

9.2

Permitted Disclosures.  Each Receiving Party may disclose Confidential
Information disclosed to it by the Disclosing Party to the extent that such
disclosure by the Receiving Party is:

 

9.2.1

made in response to a valid order of a court of competent jurisdiction or other
supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
otherwise required by Applicable Law; provided that the Receiving Party shall
first have given notice, to the extent legally permitted, to the Disclosing
Party and given the Disclosing Party a reasonable opportunity to quash such

30

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

order and to obtain a protective order requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or agency or, if disclosed, be used only for the
purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to the information that is legally required to be
disclosed in response to such court or governmental order;

 

9.2.2

made by the Receiving Party to a Regulatory Authority as required in connection
with any filing, application or request for Regulatory Approval; provided that
reasonable measures shall be taken to obtain confidential treatment of such
information;

 

9.2.3

with respect to this Agreement or the Supply Agreement, made by PUMA by filing
this Agreement or the Supply Agreement with the U.S. Securities and Exchange
Commission on a non-confidential basis for the purposes of complying with its
disclosure obligations under applicable securities laws and regulations;
provided,  however, that if this Agreement and/or the Supply Agreement is so
filed, PUMA shall use reasonable efforts to seek confidential treatment
of  portions of this Agreement and/or the Supply Agreement that it reasonably
deems (upon advice by counsel) appropriate to be afforded confidential
treatment;

 

9.2.4

made by the Receiving Party as necessary to file or prosecute Patent
applications pursuant to Article 7, prosecute or defend litigation or otherwise
establish rights or enforce obligations under this Agreement; provided that
reasonable measures shall be taken to obtain confidential treatment of such
information;

 

9.2.5

made by the Receiving Party to actual or prospective acquirers, merger
candidates, investors, Sublicensees, consultants, agents, subcontractors (and to
its and their respective Affiliates, representatives and financing sources);
provided that each such Third Party to whom information is disclosed shall (i)
be subject to reasonable obligations of confidentiality, (ii) be informed of the
confidential nature of the Confidential Information so disclosed, and (iii)
agree to hold such Confidential Information subject to the terms thereof.

9.3

Use of Name.  Except as expressly provided in this Agreement, neither Party
shall mention or otherwise use a trademark of the other Party or its Affiliates
(or any abbreviation or adaptation thereof) in any publication, press release,
marketing and promotional material or other form of publicity without the prior
written approval of such other Party in each instance, such approval not be
unreasonably conditioned, withheld or delayed.  The restrictions imposed by this
Section 9.3 shall not prohibit either Party from making any disclosure (a)
identifying the other Party as a counterparty to this Agreement, (b) that is
required by Applicable Law or the requirements of a

31

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

national securities exchange or another similar regulatory body (provided that
any such disclosure shall be governed by this Article 9) or (c) with respect to
which written consent has previously been obtained.  Further, the restrictions
imposed on each Party under this Section 9.3 are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications, provided that any Confidential Information in such
communications remains subject to this Article 9.  

9.4

Press Releases.  As soon as practicable on or shortly following the Effective
Date, the Parties shall issue the joint press release set forth as Exhibit D to
this Agreement.  Neither Party shall issue any other press release or other
similar public communication relating to this Agreement, its subject matter or
the transactions covered by it, or the activities of the Parties under or in
connection with this Agreement, without the prior written approval of the other
Party, except (a) for communications required by Applicable Law or rules of a
national securities exchange as reasonably advised by the issuing Party’s
counsel (provided that where practicable the other Party is given a reasonable
opportunity to review and comment on any such press release or public
communication in advance thereof to the extent legally permitted and the issuing
Party shall act in good faith to incorporate any comments provided by the other
Party on such press release or public communication), (b) for information that
has been previously disclosed publicly or (c) as otherwise set forth in this
Agreement.

9.5

Publications.  STA and PUMA each acknowledge the other Party’s interest in
publishing the results of its research in order to obtain recognition within the
scientific community and to advance the state of scientific knowledge.  Each
Party also recognizes the mutual interest in obtaining valid Patent protection
and in protecting business interests and trade secret
information.  Consequently, except for disclosures permitted pursuant to Section
9.2, a Party, its employees or consultants, wishing to make a publication shall
deliver to the other Party a copy of the proposed written publication or an
outline of an oral disclosure in English at least [***] prior to submission for
publication or presentation.  The reviewing Party shall have the right (a) to
propose modifications to the publication or presentation for Licensed Patent
reasons, trade secret reasons or business reasons and (b) to request a
reasonable delay in publication or presentation in order to protect patentable
information.  If the reviewing Party requests a delay, the publishing Party
shall delay submission or presentation for a period of [***] to enable patent
applications protecting each Party's rights in such information to be
filed.  Upon expiration of such [***], the publishing Party shall be free to
proceed with the publication or presentation.  If the reviewing Party requests
modifications to the publication or presentation, the publishing Party shall
edit such publication to prevent disclosure of trade secret or proprietary
business information prior to submission of the publication or presentation.

9.6

Return or Destruction of Confidential Information. Within [***] after the
termination of this Agreement, or upon the written request of the Disclosing
Party, the Receiving Party shall, at the Disclosing Party’s discretion, promptly
destroy or return to the Disclosing Party all documentary, electronic or other
tangible embodiments of the Disclosing Party’s Confidential Information to which
the Receiving Party does not retain rights hereunder and any and all copies
thereof, and destroy those portions of any documents that incorporate or are
derived from the Disclosing Party’s Confidential Information to which the
Receiving Party does not retain rights hereunder, and provide a written
certification of such destruction, except that the Receiving Party may retain
one copy thereof, to the extent that the Receiving Party requires such
Confidential Information for

32

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

the purpose of performing any obligations or exercising any rights under this
Agreement that may survive such expiration or termination, or for archival
purposes.  Notwithstanding the foregoing, the Receiving Party also shall be
permitted to retain such additional copies of any computer records or files
containing the Disclosing Party’s Confidential Information that have been
created solely by the Receiving Party’s automatic archiving and back-up
procedures, to the extent created and retained in a manner consistent with the
Receiving Party’s standard archiving and back-up procedures, but not for any
other use or purpose.  

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

10.1

Representations and Warranties of each Party to the other Party  

Each Party represents and warrants to the other Party that:

 

10.1.1

it has the corporate power and authority to execute and deliver this Agreement,
and to perform its obligations hereunder;

 

10.1.2

the execution, delivery and performance of this Agreement have been duly and
validly authorized and approved by proper corporate action on the part of such
Party; and

 

10.1.3

it has no legal obligations or commitments to Third Parties inconsistent with
this Agreement.

10.2

PUMA Additional Representations and Warranties.

PUMA hereby represents and warrants to STA that:

 

10.2.1

to PUMA’s knowledge, at the time of execution of this Agreement, except for
rights of Pfizer in certain intellectual property rights licensed to PUMA
pursuant to the Pfizer License Agreement, no claim of ownership, invalidity or
infringement has been asserted by any Third Party, Affiliate, employee or agent
of PUMA against PUMA with respect to the Licensed Patents, the Licensed Know-How
or the Trademark with respect to the Territory;

 

10.2.2

PUMA has the full right, power and authority to grant the licenses under this
Agreement, and its licenses to the Licensed Product shall be valid and in effect
throughout the term of this Agreement;

 

10.2.3

PUMA has not previously assigned, transferred, conveyed or otherwise encumbered
its right, title and interest in the Licensed Patents, the Licensed Know-How or
the Trademark for or with respect to Licensed Products in the Territory;

33

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

10.2.4

to PUMA’s knowledge, the exercise of the license granted to STA pursuant to this
Agreement with respect to the Licensed Patents, the Licensed Know-How and the
Trademark, and the Commercialization of the Licensed Product do not interfere
with or infringe any intellectual property rights owned or possessed by any
Third Party (other than the rights of Pfizer that are licensed to PUMA pursuant
to the Pfizer License Agreement).

 

10.2.5

there are no claims, judgments or settlements against or owed by PUMA and no
pending or, to PUMA’s knowledge, threatened claims or litigation relating to the
Licensed Patents, the Licensed Know-How and the Trademark that would have a
material adverse effect on the ability of PUMA to grant the license to STA in
the Territory contemplated by this Agreement; and

 

10.2.6

PUMA has complied with any applicable Regulatory Authority regulations and
requirements relating to the INDs, development, and Clinical Studies (as well as
Good Laboratory Practices, Good Clinical Practices and Good Manufacturing
Practices (as such terms are defined in applicable law)) for the Licensed
Product, for which the failure to so comply would materially adversely affect
the Commercialization of the Licensed Product in the Territory.

10.3

STA Additional Representations and Warranties.

STA hereby represents and warrants to PUMA that:

 

10.3.1

STA currently has, and will maintain during the term, (i) sufficient qualified
and trained personnel and resources, and (ii) necessary financial and technical
capacity to effectively fulfill its obligations related to the Licensed Products
as contemplated in this Agreement;

 

10.3.2

as of the Effective Date, STA and its Related Parties do not, and are not
contractually obligated to, developed, promote, offer for sale, sell or
distribute any Competing Products;

 

10.3.3

STA shall, and shall ensure its Related Parties and all Third Parties that it
engages with respect to activities directed to the Licensed Products shall,
comply in all material respects with all Applicable Laws with respect to its
activities and the performance of its obligations hereunder;

 

10.3.4

without limiting the generality of Section 10.3.3, STA shall comply with the
U.S. Foreign Corrupt Practices Act of 1977 (as modified or amended). STA
represents and warrants that it has not and will not directly or indirectly
offer or pay, or authorize such offer or payment of, any money, or transfer
anything of value, to improperly seek to influence any government official;

34

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

10.3.5

STA will not utilize, and shall ensure its Related Parties and all Third Parties
it engages, in conducting its obligations related to the Licensed Product, any
Person that at such time are debarred by FDA, or that, at such time, are under
investigation by FDA for debarment action pursuant to the provisions of the
Generic Drug Enforcement Act of 1992 (21 U.S.C. § 355) or by the analogous
Applicable Laws of any Regulatory Authority;

 

10.3.6

all employees, officers, contractors, and consultants of STA or its Related
Parties working under this Agreement shall execute agreements requiring
assignment to STA of all right, title and interest in and to their inventions
and discoveries invented or otherwise discovered or generated during the course
of and as a result of their association with STA, whether or not patentable, if
any, to STA as the sole owner thereof; and

 

10.3.7

there is no pending or, to STA’s knowledge, threatened claim, litigation or any
other proceeding brought by a Third Party against STA claiming that STA’s, its
Related Parties’ and all Third Parties’ STA engages in, commercialization of any
pharmaceutical products constitutes or would constitute infringement of such
Third Party’s intellectual property right(s).

10.4

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 10, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF TITLE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.  ANY INFORMATION PROVIDED BY PUMA OR ITS
AFFILIATES IS MADE AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH RESPECT
TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS, REGULATIONS OR APPLICABLE
LAW OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER
EXPRESS OR IMPLIED.

 

ARTICLE 11
INDEMNITY

11.1

Indemnification by PUMA.  Subject only to the provisions of this Agreement, PUMA
hereby agrees to indemnify and hold harmless STA, and its Affiliates, and the
officers, directors, agents, representatives and employees of each of them
(each, a “STA Indemnitee”), upon demand, against all losses, costs, claims,
proceedings, actions, damages, liabilities, penalties and expenses, including
reasonable legal fees and expenses, suffered or incurred by any of them
(collectively, “Losses”) to the extent arising out of, resulting from or in
connection with claims brought by a Third Party against an STA Indemnitee
(excluding, for the purposes of this Article 11, any of STA’s Sublicensees) that
are based upon: (i) the breach of any representation, warranty or obligation
under this Agreement or the Supply Agreement by PUMA, (ii) the registration,

35

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

distribution, sale, marketing and promotion or other exploitation of the
Licensed Product outside the Territory by or on behalf of PUMA or its Related
Parties, or (iii) the gross negligence or willful misconduct of PUMA; in each
case, except to the extent caused by breach of representations, warranties or
obligations under this Agreement by STA, or the gross negligence or willful
misconduct of STA.

11.2

Indemnification by STA.  Subject only to the provisions of this Agreement, STA
hereby agrees to indemnify and hold harmless PUMA, its Affiliates, and the
officers, directors, agents, representatives and employees of each of them
(each, an “PUMA Indemnitee”), upon demand, against all Losses to the extent
arising out of, resulting from or in connection with claims brought by a Third
Party against an PUMA Indemnitee that are based upon: (i) the breach of any
representation, warranty or obligation under this Agreement or the Supply
Agreement by STA, (ii) the registration, distribution, sale, marketing and
promotion or other exploitation of the Licensed Product in the Territory by or
on behalf of STA or its Related Parties, or (iii) the gross negligence or
willful misconduct of STA; in each case, except to the extent caused by breach
of representations, warranties or obligations under this Agreement by PUMA, or
the gross negligence or willful misconduct of PUMA.

11.3

Procedure. If any Third Party notifies either Party hereto (the “Indemnified
Party”) with respect to any matter that may give rise to a claim for
indemnification against the other Party hereto (the “Indemnifying Party”) under
this Article 11, then the Indemnified Party will notify the Indemnifying Party
thereof promptly and in any event within [***] after receiving any written
notice from a Third Party.  Once the Indemnified Party has given notice of the
matter to the Indemnifying Party, the Indemnified Party may defend against the
matter in any manner it reasonably may deem appropriate.  If the Indemnifying
Party notifies the Indemnified Party within [***] after the date the Indemnified
Party has given notice of the matter that the Indemnifying Party is assuming the
defense of such matter, then (i) the Indemnifying Party will defend the
Indemnified Party against the matter with counsel of its choice reasonably
satisfactory to the Indemnified Party, (ii) the Indemnified Party may retain
separate counsel at its sole cost and expense, (iii) the Indemnified Party will
not consent to the entry of a judgment or enter into any settlement with respect
to the matter without the written consent of the Indemnifying Party, which shall
not be withheld or delayed unreasonably, and (iv) the Indemnifying Party will
not consent to the entry of a judgment with respect to the matter or enter into
any settlement that does not include a provision whereby the plaintiff or
claimant in the matter releases the Indemnified Party from all liability with
respect thereto, without the written consent of the Indemnified Party, which
shall not be withheld or delayed unreasonably.  

11.4

Insurance.  During the term of this Agreement, the Parties shall maintain
commercial general liability insurance coverage (including insurance covering
contractual obligations) sufficient to cover their respective obligations to one
another pursuant to the foregoing indemnification provisions.  From and after
the commencement of Commercialization of the Licensed Product, STA shall also
maintain products liability insurance coverage in such amount and with such
terms as are reasonable and customary for companies Commercializing oncology
products.  The coverage shall remain in place throughout the term of this
Agreement and, if the insurance is written on a claims-made basis, for an
additional [***] after expiration or termination of this Agreement. Each Party
shall provide the other Party with a certificate of insurance within [***] of
the date of the Effective Date and within [***] of each anniversary of the
Effective Date.

36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

ARTICLE 12
Term and Termination

12.1

Expiration.  This Agreement shall become effective as of the Effective Date and
unless sooner terminated pursuant to other sections of this Agreement shall
continue in effect until the expiration of the Royalty Term. For the avoidance
of doubt, STA acknowledges that if PUMA terminates this Agreement in accordance
with this Article 12, whether before or after expiration of the Royalty Term,
STA shall cease to have and shall immediately lose all license and other rights
hereunder.  

12.2

Termination for Breach.  Upon a material breach of any term of this Agreement by
either Party, the other Party may give written notice of such breach to the
breaching Party requesting cure of such breach within 90 days of such
notice.  Should the breaching Party fail to cure such breach within such 90-day
cure period, the other Party may immediately terminate this Agreement by written
notice; provided, however, in the event of a good faith dispute with respect to
the existence of such material breach, the expiration of the 90-day cure period
shall be suspended until such time as the dispute is resolved pursuant to
Section 13.9.

 

12.3

Termination for Bankruptcy. This Agreement may be terminated, to the extent
permitted by applicable law, by either Party upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
Party subject to such proceeding consents to the involuntary bankruptcy or such
proceeding is not dismissed within 90 days after the filing thereof.

 

12.4

Cross Termination.  The termination of the Supply Agreement shall result in the
automatic termination of this Agreement.

 

12.5

Consequences of Termination.

 

12.5.1

Upon Termination or expiration of this Agreement, (i) except for the surviving
provisions set forth in Section 12.8 and the accrued rights of the Parties, all
other rights and obligations of the Parties under this Agreement shall terminate
as of the effective date of such termination; (ii) each Party shall pay all
amounts then due and owing as of the effective date of such termination; and
(iii) no later than [***] after the effective date of such termination, each
Party shall return or cause to be returned to the other Party all Confidential
Information in tangible form received from the other Party and all copies
thereof; provided, however, that each Party may retain, in accordance with
Section 9.6, (i) one copy of Confidential Information received from the other
Party in accordance with Section 9.6; (ii) such additional copies of any
computer records or files containing the Disclosing Party’s Confidential
Information that have been created solely by the Party’s automatic archiving and
back-up procedures, to the extent created and retained in a manner consistent
with the Party’s standard archiving and back-up procedures; and (iii) copies
that must be maintained for legal and regulatory purposes or to exercise rights
or perform obligations that survive such termination; and

37

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

12.5.2

Upon the termination of this Agreement by PUMA pursuant to Section 12.2, 12.3 or
12.4, (i) STA shall to the extent permitted by Applicable Laws, transfer and
assign to PUMA or its designees all data and documents, INDs, NDAs, and other
regulatory filings and approvals for the Licensed Product in the Territory in
STA’s Control as of the effective date of such termination that relate to and
are reasonably necessary for PUMA to continue the development and
commercialization of the Licensed Product in the Field in the Territory
(collectively, “Supporting Documents”); provided that all Supporting Documents
will be supplied by STA; (ii) STA hereby grants to PUMA a non-exclusive, fully
paid-up, royalty-free, worldwide, transferable, perpetual and irrevocable
license, with the right to sublicense through multiple tiers, under all
intellectual property rights Controlled by STA that are necessary or reasonably
useful to make, use, sell, offer for sale, or import the Licensed Product as
they exist at the time of such termination of this Agreement; and (iii) PUMA
shall have the option to purchase any remaining inventory of the Licensed
Product at a price to be mutually agreed upon by the Parties, not to exceed the
price paid by STA therefor pursuant to the Supply Agreement. The costs of
assignments shall be borne by PUMA.

 

12.6

Regulatory Responsibilities of Both Parties.  Even after the termination for any
grounds, each Party shall comply with the regulatory requirements which the
Regulatory Authority within its respective territory imposes on such Party, if
any.

 

12.7

Accrued Rights.  Termination of this Agreement shall not relieve the Parties of
any liability or obligation that accrued under this Agreement prior to the
termination.  In addition, termination of this Agreement shall not preclude
either Party from pursuing all rights and remedies it may have under this
Agreement or at law or in equity with respect to any breach of this Agreement.

 

12.8

Survival Clauses. Even after this Agreement is terminated or has expired, the
following Sections shall survive the expiration or termination of this
Agreement:  Articles 1, 7, 8, 9, 11, 12 and 13 until the third anniversary of
the termination or expiration of this Agreement or such later date as such
surviving Sections may expressly prescribe.

 

ARTICLE 13
Miscellaneous

13.1

Headings.  The headings and captions used in this Agreement to the several
Articles, Sections and subsections hereof are for the convenience of the Parties
only and are not to be construed to define, limit or affect the construction or
interpretation hereof.

13.2

Severability.  In the event that one or more provisions of this Agreement is
held invalid, illegal or unenforceable in any respect, then such provision shall
not render any other provision of this Agreement invalid or unenforceable, and
all other provisions shall remain in full force and effect and shall be
enforceable, unless the provisions that have been found to be invalid or
unenforceable shall substantially affect the remaining rights or obligations
granted or undertaken by either Party.  The Parties agree to attempt to
substitute for any invalid or unenforceable provision a provision which achieves
to the greatest extent possible the economic objectives of the invalid or
unenforceable provision.

38

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

13.3

Amendment.  This Agreement may not be changed, modified, amended or supplemented
except by a written agreement signed by both Parties.

13.4

Assignment; Subcontracting.

 

13.4.1

This Agreement is binding upon and will inure to the benefit of the Parties and
their respective permitted assignees or successors in interest, including
without limitation those that may succeed by assignment, transfer or otherwise
to the ownership of either of the Parties or of the assets necessary to the
conduct of the business to which this Agreement relates.  This Agreement may not
be assigned or otherwise transferred by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, however, that either Party may, without such
consent, assign this Agreement together with all of its rights and obligations
hereunder to its Affiliates, or to a successor in interest in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger or consolidation or similar
transaction, subject to the assignee agreeing to be bound by the terms of this
Agreement.  Any purported assignment in violation of the preceding sentences
shall be void.  Any permitted successor shall assume and be bound by all
obligations of its assignor or predecessor under this Agreement.

 

13.4.2

Notwithstanding Section 13.4.1, STA may subcontract the exercise of its rights
and the performance of its obligations under this Agreement; provided that (a)
STA shall oversee the performance by its subcontractors of the subcontracted
activities in a manner that would be reasonably expected to result in their
timely and successful completion and shall remain responsible for the
performance of such activities in accordance with this Agreement; (b) any
agreement pursuant to which STA engages a subcontractor must (i) be consistent
with this Agreement and (ii) contain terms obligating such subcontractor to
comply with confidentiality provisions that are at least as restrictive as those
set forth in Article 9 and ownership of inventions and intellectual property
provisions consistent with Article 7; and (c) STA shall procure that each
subcontractor also enters into a confidentiality and non-disclosure agreement
directly with PUMA on terms at least as restrictive as set forth in Article 9.

13.5

Binding Effect. Subject to the provisions of Section 13.4.1 herein, this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors of the Parties.  

13.6

Independent Party.  It is expressly agreed that PUMA and STA shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency.  Neither PUMA nor STA
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other.

39

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

13.7

Waiver.  The failure of either Party to enforce at any time any provision of
this Agreement, or any right with respect thereto, or to exercise any election
herein provided, shall in no way be considered to be a waiver of such provision,
right or election, or in any way affect the validity of this Agreement.  The
exercise by any Party of any right or election under the terms or covenants
herein shall not preclude or prejudice any Party from exercising the same or any
other right it may have under this Agreement, irrespective of any previous
action or proceeding taken by the Parties hereunder.

13.8

Force Majeure.  Neither Party shall be liable to the other Party nor be deemed
to have defaulted under or breached this Agreement for non-performance or delay
in performance to the extent caused by or resulting from causes beyond the
reasonable control of such Party, potentially including, without limitation,
wars (whether declared or not), hostilities, acts of terrorism, revolutions,
riots, civil disturbances, national emergencies, strikes, lockouts,
unavailability of supplies, shortage of raw material or energy, computer
viruses, epidemics, fires, floods, earthquakes, other forces of nature,
explosions, embargoes, or any other Acts of God, or any laws, proclamations,
regulations, ordinances, or other acts omissions or delays in acting by any
court, government or governmental agency or government authority or the other
Party.  Any occurrence of Force Majeure shall be reported by the affected Party
to the other Party as soon as reasonably practicable, and the affected party
shall promptly undertake all reasonable efforts necessary to cure such force
majeure circumstances.

13.9

Dispute Resolution and Arbitration.  The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof.  In the event that any
such dispute after such good faith negotiation cannot be resolved by their
respective staff, said dispute shall be referred promptly to the CEO of STA, and
the President and Chief Executive Officer of PUMA, who shall make a good faith
effort to resolve the matter within [***] from the date of any such
referral.  If the matter has not been fully resolved utilizing the process set
forth above, and a Party wishes to pursue the matter, each such dispute shall be
finally resolved through binding arbitration in [***] administered by the [***]
under its arbitration rules in force when the Notice of Arbitration is
submitted, unless the Parties agree on another neutral location before any of
the Parties has submitted a Notice of Arbitration. The tribunal shall consist of
three arbitrators, with each Party appointing one arbitrator and the third
arbitrator to be selected by mutual agreement of the two arbitrators appointed
by the Parties.  The language of the arbitration shall be English. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages.  Each Party [***].

Except to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties.

The Parties agree that, in the event of a dispute over the nature or quality of
performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination.  Nothing in this Section 13.9 will preclude either Party from
seeking interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding.

40

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

Notwithstanding the Parties’ agreement to arbitrate, unless the Parties agree in
writing in any particular case, claims and disputes between the Parties relating
to or arising out of, or for which resolution depends in whole or in part on a
determination of the interpretation, scope, validity, enforceability or
infringement of, Patents shall not be subject to arbitration under this
Agreement, and the Parties may pursue whatever rights and remedies may be
available to them under law or equity, including litigation in a court of
competent jurisdiction, with respect to such claims and disputes.

13.10

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without referring to conflicts of law
principles.

13.11

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

13.12

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

13.13

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

13.14

Certain Conventions.  Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated.  Unless the context of this Agreement otherwise requires, (a) words
of any gender include each other gender, (b) words such as “herein”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to the
particular provision in which such words appear, and (c) words using the
singular shall include the plural, and vice versa.

13.15

Business Day Requirements.  In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

41

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

13.16

Notices. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement shall be in writing,
shall refer specifically to this Agreement and shall be deemed given only if
delivered by hand or sent by facsimile transmission (with transmission
confirmed) or by internationally recognized overnight delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified below or to such other address as the Party to whom notice
is to be given may have provided to the other Party in accordance with this
Section 13.16.  Such notice shall be deemed to have been given as of the date
delivered by hand or transmitted by facsimile (with transmission confirmed) or
on the third Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service.  Any notice delivered by
facsimile shall be confirmed by a hard copy delivered as soon as practicable
thereafter.  This Section 13.16 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement.

 

13.16.1

If to STA, to:

Specialised Therapeutics Asia Pte Ltd
50 Raffles Place #32-01, Singapore Land Tower,

Singapore, 048623
Attention:  [***]
Facsimile:  [***]

 

 

13.16.2

If to PUMA, to:

PUMA Biotechnology, Inc.
10880 Wilshire Blvd, Suite 2150
Los Angeles, CA 90024, USA
Attention: [***]
Facsimile: [***]

 

With copies to:

Latham & Watkins

650 Town Center Drive, 20th Floor

Costa Mesa CA 92626-1925, USA

Attention: [***]

 

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025-1008, USA

Attention: [***]

42

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Puma Biotechnology, Inc.

 

13.17

No Benefit to Third Parties.  The representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other Persons.

13.18

Export Control. This Agreement is made subject to any restrictions concerning
the export of products or technical information from the U.S. or other countries
which may be imposed upon or related to PUMA or STA from time to time. Each
Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity.

13.19

Further Assurance.  Each Party shall duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

13.20

Entire Agreement. This Agreement, together with its Exhibits and other
agreements and documents contemplated hereby, constitutes and contains the
entire understanding and agreement of the Parties respecting the subject matter
hereof and cancels and supersedes any and all prior and contemporaneous
negotiations, correspondence, understandings and agreements between the Parties,
whether oral or written, regarding such subject matter.  Notwithstanding the
foregoing, to the extent the terms and conditions of the body of this Agreement
conflict with the terms and conditions of any Exhibit hereto, the terms and
conditions of the body of this Agreement shall govern.  No terms or provisions
of this Agreement will be varied or modified by any prior or subsequent
statement, conduct or act of either of the Parties, except that the Parties may
amend this Agreement by written instruments specifically referring to and
executed in the same manner as this Agreement.

[SIGNATURE PAGE FOLLOWS.]

 

43

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

PUMA Biotechnology, Inc.

Specialised Therapeutics Asia Pte Ltd

 

 

By: /s/ Alan H. Auerbach

Name:  Alan H. Auerbach
Title:    Chief Executive Officer

 

By: /s/ Carlo Montagner

Name: Carlo Montagner
Title:   Chief Executive Officer

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

EXHIBIT A – LICENSED PATENTS

 

[***]

 




i

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

EXHIBIT B – Licensed Product

 

[***]

INN: [***]

CAS-Number: [***]

CAS-Number: [***]

Company Code: [***]

Additional Codes: [***]

 

Chemical Name:

[***]

 

Formula:

Code

 

Formula

 

 

Salt form

[***]

[***]

[***]

 

 

[***]

 

 

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

Chemical Structure:

[***]

 




ii

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

EXHIBIT C – ongoing clinical trIAls

[***]

 

iii

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Puma Biotechnology, Inc.

EXHIBIT D – FORM OF AGREED PRESS RELEASE

 

 

iv

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.